Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 1 of 15 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

  DYLAN HANCOCK, individually and on                  Case No.
  behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT
                 Plaintiff,
                                                    DEMAND FOR JURY TRIAL
  v.

  THE CREDIT PROS INTERNATIONAL
  CORPORATION, a New Jersey corporation,

                 Defendant.


                               CLASS ACTION COMPLAINT

       Plaintiff Dylan Hancock (“Hancock” or “Plaintiff”) brings this Class Action Complaint

and Demand for Jury Trial against Defendant The Credit Pros International Corporation. (“Credit

Pros” or “Defendant”) to stop Defendant from violating the Telephone Consumer Protection Act

by making unsolicited, pre-recorded calls and sending unsolicited, autodialed text messages to

consumers, and to otherwise obtain injunctive and monetary relief for all persons injured by

Credit Pros’ conduct. Plaintiff, for his Complaint, alleges as follows upon personal knowledge as

to himself and his own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by his attorneys.

                                            PARTIES

       1.      Plaintiff Hancock is a Stroudsburg, Pennsylvania resident.

       2.      Defendant Credit Pros is a New Jersey corporation headquartered in Newark,

New Jersey. Credit Pros conducts business throughout this District and the United States.

                                JURISDICTION AND VENUE
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 2 of 15 PageID: 2




          3.   This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

          4.   This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant is based in this District and because the

wrongful conduct giving rise to this case was directed to Plaintiff from this District.

                                        INTRODUCTION

          5.   When Congress enacted the TCPA in 1991, it found that telemarketers called

more than 18 million Americans every day. 105 Stat. 2394 at § 2(3). By 2003, due to more

powerful autodialing technology, telemarketers were calling 104 million Americans every day.

In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8

(2003).

          6.   The problems Congress identified when it enacted the TCPA have only grown

exponentially in recent years.

          7.   Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years.

          8.   According to online robocall tracking service “YouMail,” 5.2 billion robocalls

were placed in March 2019 alone, at a rate of 168.8 million per

day. www.robocallindex.com (last visited April 9, 2019). YouMail estimates that in 2019

robocall totals will exceed 60 billion. See id.

          9.   The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.

                                                                                                    2
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 3 of 15 PageID: 3




                                           CREDIT PROS

          10.    Credit Pros offers credit repair solutions to consumers that include credit

monitoring and credit improvement.1

          11.    Credit Pros engages in telemarketing in order to advertise its credit repair

solutions to consumers.

          12.    Credit Pros places pre-recorded calls in which it identifies itself as being Credit

Pros.

          13.    Credit Pros’ pre-recorded calls are for the purpose of advertising Credit Pros’

credit repair services.

          14.    Credit Pros sends autodialed text messages to consumers in which it identifies

itself as Credit Pros.

          15.    Credit Pros autodialed text messages are also sent out for the purpose of

marketing Credit Pros’ credit repair services.

          16.    Credit Pros places these pre-recorded sales calls and sends autodialed text

messages to consumers’ phone numbers without obtaining their prior express written consent.

          17.    Credit Pros placed numerous unsolicited pre-recorded calls and sent numerous

unsolicited autodialed text messages to Plaintiff’s cell phone number.

          18.    In response to these calls and text messages, Plaintiff files this lawsuit seeking

injunctive relief, requiring Defendant to stop making pre-recorded voice sales calls to consumers

without their consent, and to stop sending autodialed text messages to consumers without their

consent, as well as an award of statutory damages to the members of the Class and costs.




1
    https://thecreditpros.com/
                                                                                                       3
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 4 of 15 PageID: 4




                                   COMMON ALLEGATIONS

Credit Pros Markets its Services by Placing Pre-recorded Calls and by Sending Autodialed
                 Text Messages to Consumers Without Their Consent

        19.     As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all … pre-recorded [solicitation]

calls to wireless numbers and residential lines.” In the Matter of Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278, FCC 12-21, 27

FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

        20.     In sending the unsolicited text messages at issue, Defendant used an automatic

telephone dialing system; hardware and/or software with the capacity to store or produce cellular

telephone numbers to be called, using a random or sequential number generator, and/or to call

numbers from pre-loaded lists. This is evident from the circumstances surrounding the text

messages, including the text messages’ commercial and generic content, that they were sent

without consent, that 3 text messages were sent within a span of 3 seconds, which is consistent

with the use of an automatic telephone dialing system to send text messages.

        21.     Credit Pros makes reference to its dialer system in job postings.

        22.     For example, in its application for a Customer Service Representative, Credit Pros

specifically states that it uses the Five9 dialer in its day to day operations:




                                                                                                  4
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 5 of 15 PageID: 5




                                                                                               2



       23.     Five9 provides its users with a predictive autodialer that features automated

dialing services and a predictive mathematical algorithm to increase agent efficiency:




                                                                                          3




                                                                                                   4




2
  https://apply.workable.com/the-credit-pros/j/989AF10E7B/apply/
3
  https://www.five9.com/products/virtual-contact-center/predictive-dialer
4
  Id.
                                                                                                       5
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 6 of 15 PageID: 6




       24.       Credit Pros does not have consumers’ prior express written consent to make pre-

recorded solicitation calls or to send autodialed solicitation text messages, and therefore, Credit

Pros’ pre-recorded voice calls and autodialed text messages violate the TCPA.

       25.       There are many consumer complaints online regarding Defendant’s unwanted

pre-recorded calls and autodialed text messages.

       26.       A consumer posted the pre-recorded message received from Defendant Credit

Pros on Youmail.com. This recording is similar to the pre-recorded call that the Plaintiff

received.




                                                                                          5


       27.       Additional online complaints include the following:




             •                                                                                  6


             •    “Someone from ************ keeps texting me... Says they are from The
                 CreditPros. They have sent 5 texts just today! I have never contacted them. If this
                 is not their business, then they need to contact the number above and let them
                 know to stop texting people saying that they are The Credit Pros. It this is The
                 Credit Pros, STOP HARASSING ME! NO STARS!”7


5
  https://directory.youmail.com/directory/phone/3186671484
6
  https://www.yelp.com/biz/the-credit-pros-newark
7
  https://www.bbb.org/us/nj/newark/profile/financial-services/the-credit-pros-0221-
90055767/customer-reviews
                                                                                                      6
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 7 of 15 PageID: 7




              •                                                                                     8

              •   “They are spamming my phone with text messages NON STOP. I have never ever
                  ever signed up for their service ever. They send obnoxious long text messages
                  with a different sketchy number every time. When I call, I get a recorded message
                  saying it's the Credit Pros, but any time I get connected with an actual human they
                  pretend they can't hear me and hang up. What the heck? Makes no sense, just
                  phishing for information is what it seems like. I would NEVER EVER use their
                  services if you need credit repair. They are clearly predatory and will likely sell
                  your information.”9
              •   “Says to be "Credit Pros", credit report repair company. Kept calling all day, &
                  texting also.”10
              •   “Spoofing something local. It finally left a message, concerned about my credit.”


                                  PLAINTIFF’S ALLEGATIONS

    Credit Pros Placed Pre-recorded Calls and Sent Autodialed Text Messages to Plaintiff
                                   Without His Consent

        28.       Plaintiff uses his cell phone number for personal use only. It is not associated with

a business.

        29.       In February of 2020, Plaintiff began receiving pre-recorded calls from Defendant

using phone number 318-667-1484 and other spoofed numbers that could not be called back.

        30.       When Plaintiff answered these calls, he would interact with a pre-recorded

interactive agent. Plaintiff Hancock would tell the agent to stop calling and would demand to




8
  https://www.bbb.org/us/nj/newark/profile/financial-services/the-credit-pros-0221-
90055767/complaints
9
  Id.
10
   https://us.shouldianswer.net/phone-number/7062003761
                                                                                                        7
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 8 of 15 PageID: 8




speak to a supervisor. The agent would ignore these requests and simply repeat the same

statement over and over again, indicating the fact that the agent was pre-recorded.

       31.     On February 11, 2020 at 10:45 AM, Plaintiff answered a call from Defendant

using phone number 318-667-1484 that he received on his cell phone. The call began with a pre-

recorded message designed to sound like a live agent. Plaintiff demanded that the calls stop and

hung up the phone.

       32.     On February 11, 2020 at 10:49:57 AM, (11:50 AM on Plaintiff’s cell phone),

Plaintiff received an autodialed text message from Defendant using phone number 318-667-1484

on his cell phone. He then received a second autodialed text message exactly 1 second later, and

a third autodialed text message 1 second after that:




                                                                                                   8
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 9 of 15 PageID: 9




        33.    At 11:11 PM (displays as 12:11 PM on Plaintiff’s cell phone) on February 11,

2020, Plaintiff received a pre-recorded voicemail from Defendant using phone number 318-667-

1484:




        34.    At 11:14 AM on February 11, 2020, Plaintiff received an autodialed text message

from Defendant again using phone number 318-667-1484 to his cell phone. A second autodialed

text message was received exactly 3 seconds later:




        35.    On November 11, 2020 at 12:11 PM, Plaintiff Hancock answered a pre-recorded

call from Defendant on his cell phone that was made using phone number 318-667-1484.

Plaintiff played along this time, in order to determine exactly who Defendant is, and why

Defendant was calling him.

        36.    Plaintiff was transferred from the pre-recorded interactive agent to a live agent.

The live agent explained that the purpose of the calls was to provide Plaintiff with credit repair

assistance. Plaintiff asked if there was a cost for this service in order to determine if the call was
                                                                                                         9
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 10 of 15 PageID: 10




a solicitation attempt. The agent said that the cost for the service would be approximately $150

per month. Plaintiff Hancock then questioned how Credit Pros got his contact information, as he

had never reached out to the company for assistance. The agent replied that Plaintiff’s

information was provided by TransUnion.

       37.     Plaintiff had previously called TransUnion to dispute certain items on his credit

report, but he never provided TransUnion consent to share his contact information with any other

companies, and never consented to any companies that TransUnion shared his information with

to call him using an autodialer or with a pre-recorded voice.

       38.     While Plaintiff was still on the phone with the agent, he received yet another

autodialed text message on his cell phone from Defendant, again using phone number 318-667-

1484. This text message received at 12:14 PM.




       39.     Plaintiff does not have a relationship with Credit Pros, or any of its affiliated

companies, nor has he ever consented to any contact from Defendant.

       40.     Simply put, Credit Pros did not obtain Plaintiff’s prior express written consent to

place any solicitation telephone calls to him using a pre-recorded voice, or to send solicitation

text messages using an autodialer.

       41.     Defendant’s unauthorized telephone calls and texts harmed Plaintiff in the form of

annoyance, nuisance, and invasion of privacy, and disturbed Hancock’s use and enjoyment of his

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s battery)

and the consumption of memory on the phone.

       42.     Seeking redress for these injuries, Hancock, on behalf of himself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47


                                                                                                    10
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 11 of 15 PageID: 11




U.S.C. § 227, et seq., which prohibits unsolicited pre-recorded solicitation calls to landline and

cellular phone numbers, as well as unsolicited autodialed text messages.

                                    CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
                  Arising From Calls Made and Texts Sent by Credit Pros

       43.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following Classes:

       Pre-recorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       an agent acting on behalf of Defendant) called, (2) on the person’s cellular
       telephone or residential landline, (3) using a pre-recorded voice, (4) for
       substantially the same reason Defendant called Plaintiff, and (5) for whom
       Defendant claims (a) it obtained prior express written consent in the same manner
       as Defendant claims it obtained prior express written consent to call Plaintiff, or (b)
       it did not obtain prior express written consent.

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       an agent acting on behalf of Defendant) texted, (2) on the person’s cellular
       telephone, (3) using substantially the same dialing equipment used to send text
       messages to Plaintiff, (4) for substantially the same reason Defendant texted
       Plaintiff, and (5) for whom Defendant claims (a) it obtained prior express written
       consent in the same manner as Defendant claims it obtained prior express written
       consent to send text messages to Plaintiff, or (b) it did not obtain prior express
       written consent.

       44.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, their

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

                                                                                                     11
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 12 of 15 PageID: 12




and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       45.     Numerosity: On information and belief, there are thousands of members of the

Classes such that joinder of all members is impracticable.

       46.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant used a pre-recorded voice when placing calls to Plaintiff
                   and the members of the Class;

               (b) whether Defendant placed pre-recorded voice calls to Plaintiff and members
                   of the Class without first obtaining consent to make the calls;

               (c) whether Defendant sent text messages to Plaintiff and members of the Class
                   using an autodialer;

               (d) Whether Defendant sent text messages to Plaintiff and members of the Class
                   without first obtaining consent to send the text messages;

               (e) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (f) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       47.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel have any interest adverse to the Classes.

       48.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
                                                                                                  12
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 13 of 15 PageID: 13




whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.


                                 FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                                (Violations of 47 U.S.C. § 227)
          (On Behalf of Plaintiff Hancock and the Pre-Recorded No Consent Class)

       49.     Plaintiff repeats and realleges paragraphs 1 through 48 of this Complaint and

incorporates them by reference.

       50.     Defendant and/or its agents made unwanted solicitation telephone calls to Plaintiff

and the other members of the Pre-Recorded No Consent Class using a pre-recorded voice.

       51.     These pre-recorded voice calls were made en masse without the consent of the

Plaintiff and the other members of the Pre-Recorded No Consent Class.

       52.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of

Defendant’s conduct, Plaintiff and the other members of the Pre-Recorded No Consent Class are

each entitled to a minimum of $500 in damages for each violation, and up to $1,500 in damages




                                                                                                  13
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 14 of 15 PageID: 14




for each violation in the event that the Court determines that Defendant’s conduct was willful

and knowing.

                                SECOND CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Autodialed No Consent Class)

       53.       Plaintiff repeats and realleges paragraphs 1 through 48 of this Complaint and

incorporates them by reference.

       54.       Defendant and/or its agents sent unwanted solicitation text messages to cellular

telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

Class using an autodialer.

       55.       These solicitation text messages were sent en masse without the consent of

Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

text messages.

       56.       Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

   a) An order certifying the Classes as defined above; appointing Plaintiff as the

       representative of the Classes; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages for the benefit of Plaintiff and the Classes;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Classes; and
                                                                                                    14
Case 2:20-cv-02826-SRC-CLW Document 1 Filed 03/15/20 Page 15 of 15 PageID: 15




   e) Such further and other relief as the Court deems just and proper.

                                         JURY DEMAND

      Plaintiff requests a jury trial.

                                             Respectfully Submitted,

                                             DYLAN HANCOCK, individually and on behalf
                                             of those similarly situated individuals



Dated: March 15, 2020                        /s/ Stefan Coleman
                                             Stefan Coleman
                                             law@stefancoleman.com
                                             LAW OFFICES OF STEFAN COLEMAN
                                             1072 Madison Ave, Suite 1
                                             Lakewood, NJ 08701
                                             Telephone: (877) 333-9427
                                             Facsimile: (888) 498-8946

                                             Avi R. Kaufman (FL Bar No. 84382)*
                                             kaufman@kaufmanpa.com
                                             KAUFMAN P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881

                                             * Pro Hac Vice Motion forthcoming

                                             Attorneys for Plaintiff and the putative Classes




                                                                                                15
